t c memo united_states tax_court richard d hohenstein petitioner v commissioner of internal revenue respondent docket no filed date p a qualified_heir received farm property subject_to a special_use_valuation election pursuant to sec_2032a i r c p farmed the property for approximately years after the death of his father and then after becoming physically incapacitated sold a portion of the farmland and leased the remainder of the property to unrelated parties on a cash_basis held as a result of the cash leases p ceased to use the property for its qualified_use and is liable for additional federal estate_tax imposed by sec_2032a i r c 93_tc_242 affd 974_f2d_1525 9th cir and 84_tc_620 affd 783_f2d_81 7th cir followed c thomas wilson for petitioner mary e dean and john c schmittdiel for respondent memorandum opinion nims judge respondent determined a deficiency of dollar_figure in additional federal estate_tax against richard d hohenstein petitioner or hohenstein a qualified_heir who received farm real_estate subject_to sec_2032a the sole issue for decision is whether petitioner ceased to use qualified_real_property for a qualified_use rendering him liable for additional estate_tax pursuant to sec_2032a for the reasons that follow we hold that he did all section references unless otherwise specified are to sections of the internal_revenue_code in effect on the date of decedent's death this case was submitted on a stipulation of facts and the facts as stipulated are so found this reference incorporates herein the stipulation of facts and attached exhibits petitioner resided in st peter minnesota when he filed his petition background petitioner's father marvin l hohenstein decedent died on date after his death his estate timely filed a form_706 united_states estate_tax_return the estate_tax_return this case was submitted to judge arthur l nims iii by order of the chief_judge contained a special use election pursuant to sec_2032a requesting valuation of the decedent's real_estate located in nicollet county minnesota the nicollet farm based on the qualified_use of such property for farming the nicollet farm comprised approximately acres of real_property with a fair_market_value based on highest_and_best_use of dollar_figure at the time of decedent's death with the special use election under sec_2032a the value of the nicollet farm was set at dollar_figure which amount was included in decedent's taxable_estate petitioner inherited the nicollet farm from his father and is the qualified_heir for sec_2032a purposes in accordance with sec_2032a petitioner executed a special use election agreement the agreement consenting to personal liability for additional estate_tax or recapture_tax on the nicollet farm to the extent that the property was disposed of or ceased to be used for a qualified purpose during the applicable post-death period as required by sec_20_2032a-8 estate_tax regs the agreement designated an agent c thomas wilson to represent the qualified_heir of the estate as filed the estate_tax_return showed a total estate_tax due of dollar_figure had the parties not elected the special_use_valuation for the farm the estate would have owed an additional dollar_figure in estate_taxes at the time the return was filed however the requirements of sec_2032a were met and the estate was entitled to and properly received a special valuation for the farm under sec_2032a petitioner farmed the nicollet farm for almost years from the time of his father's death until early respondent does not dispute that petitioner materially participated in farming the subject property during this period on date hohenstein suffered an injury to his back which necessitated surgery due to the injury he can no longer perform the physical labor associated with farming as a result of petitioner's physical incapacity on date he sold a 75-acre parcel of the nicollet farm to an unrelated party shortly thereafter he filed a form 706-a united_states additional_estate_tax_return reporting the disposition and paying the recapture_tax due of dollar_figure on date petitioner entered into two separate cash leases with nonfamily members for the two parcels constituting the balance of the nicollet farm the subject property in the instant case the initial lease for the first parcel consisting of approximately acres agreed to a 1-year term for the sum of dollar_figure payable in a single installment due on or before date the lease for the second parcel comprising although the parties stipulate that the date was date the schedule a attached to the form 706-a states the date of disposition was date approximately acres agreed to a 3-year term at dollar_figure per annum payable in single installments due on or before may of each year none of the payments for the leases at issue depended upon farm production prior to entering into the cash leases in date petitioner asked two local attorneys whether such an arrangement would be permissible under the terms and conditions of the agreement hohenstein was advised that cash leases came within the ambit of sec_2032a despite his physical limitations petitioner remains alert and suffers no mental incapacities his back injury would not have prevented him from entering into a sharecropping arrangement for the nicollet farm on date for reasons not set forth in the record petitioner submitted an amended united_states additional_estate_tax_return form 706-a reporting additional estate_tax due under sec_2032a of dollar_figure stemming from the cash leases of the subject property although this amount was paid with interest for a total of dollar_figure it had not yet been assessed in connection with the receipt of this payment respondent issued a certificate of release of federal estate_tax lien with respect to the subject property on date on date respondent timely mailed a statutory_notice_of_deficiency to petitioner for the period ending date in which a deficiency in federal estate_tax was determined in the amount of dollar_figure discussion generally a decedent's gross_estate subsumes the fair_market_value of the decedent's interest in all property in which he owned an interest at the time of death sec_2032 sec_2033 however in the case of certain real_property used by the decedent or a member of his family for farming or in a closely_held_business sec_2032a allows the decedent's personal representative to elect to value the real_property on the basis of its value as a farm or in the closely_held_business rather than the fair_market_value of such property based on its highest_and_best_use sec_2032a and 101_tc_140 sec_20_2032a-3 estate_tax regs sec_2032a was added by the tax reform act of publaw_94_455 sec 90_stat_1520 the purpose of the special valuation provision is to reduce the estate_tax burden thereby alleviating liquidity problems faced by the surviving family of a person who dies owning real_property used as a farm or in a closely_held_business h rept pincite 1976_3_cb_735 s rept part pincite 1976_3_cb_643 congress sought to allow the family to continue operating the farm or other business rather than force the sale of the land to pay estate_taxes 99_tc_511 h rept supra c b vol pincite s rept part supra c b vol pincite although sec_2032a is a relief statute designed to encourage the continuation of family farms it provides for exceptionally favorable tax treatment and taxpayers must come within its demanding terms 783_f2d_81 7th cir affg 84_tc_620 the succor provided by sec_2032a is limited in several ways the decedent must have been a citizen or resident_of_the_united_states and the subject property must be located in the united_states the real_property must have been used as a farm or in a trade_or_business by the decedent or a member of the decedent's family the decedent or a member of his family must materially participate in the operation of the farm or the business and real_property qualifies for special_use_valuation only if it passes to a member of the decedent's family sec_2032a these requirements all evidence congress' intent to limit the tax relief to what is generally regarded as a family farm or business see 89_tc_265 affd 884_f2d_279 7th cir 80_tc_484 in enacting the special_use_valuation provisions congress also recognized that an estate's beneficiaries would enjoy an unwarranted windfall if they should sell the property within a short time or if they should fail to continue to use the property for farming or small_business purposes at least for a reasonable period of time after the decedent's death see martin v commissioner t c pincite to guard against this occurrence sec_2032a imposes an additional estate_tax which applies in the case of an early disposition of qualified_real_property to a nonfamily member or an early cessation of the qualified_use the qualified_heir who receives the property becomes personally liable for the recapture_tax unless he furnishes a bond sec_2032a each person having an interest in the property is required to consent to the collection of the tax from the property sec_2032a moreover a special lien arises on the property subject_to the election to insure that the additional tax will be collected should a recapture_event occur sec_6324b there is no question in the instant case that the farm property at issue was used in a qualified manner on the date of decedent's death that it passed to petitioner a qualified_heir that petitioner used the property in the qualified_use until the cash leases were executed and that petitioner materially participated in the qualified_use farming from the date of decedent's death until early the sole issue presented for our decision is whether petitioner by virtue of cash leasing the subject property ceased to use qualified_property for its qualifying use before the expiration of the 10-year post-death period entailing the imposition of additional estate_tax under sec_2032a sec_2032a which imposes the recapture_tax is as follows imposition of additional estate_tax --if within years after the decedent's death and before the death of the qualified heir-- a the qualified_heir disposes of any interest in qualified_real_property other than by a disposition to a member of his family or b the qualified_heir ceases to use for the qualified_use the qualified_real_property which was acquired or passed_from_the_decedent then there is hereby imposed an additional estate_tax the term qualified_use is defined in sec_2032a as follows qualified_use --for purposes of this section the term qualified_use means the devotion of the property to any of the following a use as a farm for farming_purposes or b use in a trade_or_business other than the trade_or_business_of_farming cessation of qualified_use as provided in sec_2032a is amplified in sec_2032a cessation of qualified_use --for purposes of paragraph b real_property shall cease to be used for the qualified_use if-- a such property ceases to be used for the qualified_use set forth in subparagraph a or b of subsection b under which the property qualified under subsection b or b during any period of years ending after the date of the decedent's death and before the date of the death of the qualified_heir there had been periods aggregating more than years during which-- i in the case of periods during which the property was held by the decedent there was no material_participation by the decedent or any member of his family in the operation of the farm or other business and ii in the case of periods during which the property was held by any qualified_heir there was no material_participation by such qualified_heir or any member of his family in the operation of the farm or other business emphasis added respondent contends that the post-death cash leasing of the nicollet farm by petitioner to an unrelated party constituted a cessation of qualified_use by the qualified_heir under sec_2032a thus creating an obligation for additional estate_tax on the other hand petitioner maintains that insofar as he 'materially participated' in the nicollet farm for a period of eight continuous years following his father's death there can be no cessation of 'qualified use' within the meaning of the code alternatively petitioner contends that cash leases impose substantial risk due to the possibility of nonpayment petitioner also argues that respondent's issuance of a certificate of release of federal estate_tax lien indicates that respondent did not find the contested lease arrangements discrepant with the special_use_valuation provision finally petitioner claims that respondent's position subverts congressional intent in enacting sec_2032a and ignores the personal circumstances driving the transactions at issue i petitioner erroneously conflates the material_participation and qualified_use provisions of sec_2032a petitioner equates the material_participation requirement of sec_2032a with the qualified_use requirement of sec_2032a petitioner argues that because he materially participated in the farm after his father's death he could not have ceased to use the farm for its qualifying use however the cessation of qualified_use provision is phrased in the disjunctive and denotes two separate grounds for disqualification from favored tax treatment thus cessation occurs if either the property ceases to be used for the qualified_use by the qualified_heir or the heir or his family does not materially participate in the qualified_use martin v commissioner f 2d pincite stovall v commissioner t c pincite 93_tc_242 affd 974_f2d_1525 9th cir the parties have stipulated to petitioner's material_participation for the requisite period thus we address only whether 2032a c a has been satisfied a wholly independent inquiry ii cash leasing by a qualified_heir to an unrelated party constitutes a cessation of qualified_use while sec_2032a itself does not mention cash leasing the legislative_history of the statute and pertinent regulations discuss the effect of such leases on the qualified_use of real_property much of the legislative_history addresses pre-death qualified_use however this court has applied the discussion therein to post-death qualified_use as well since the term qualified_use is defined only once in the statute and is used with reference to both pre- and post-death situations martin v commissioner t c pincite the house report accompanying the original legislation stressed that a qualified_use requires active farming use of the property stating that the mere passive rental of property will not qualify h rept pincite c b vol pincite furthermore regulations add that the decedent or a member of the decedent's family must own an equity_interest in the farm operation sec_20_2032a-3 estate_tax regs several amendments to sec_2032a since its introduction in have produced narrow exceptions to the initial proscription on cash leasing in congress expanded the category of pre-death qualified_use to include either a decedent or a member of his family farming the property prior to decedent's death economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 thus a cash lease between a decedent and a family_member will not disqualify the property from special_use_valuation h rept pincite 1981_2_cb_352 the erta amendment was explained in s rept pincite 1981_2_cb_412 as follows the bill does not change the present law requirement that a qualified_use be an active trade_or_business use as opposed to a passive or investment use for example if a decedent has leased otherwise qualified_real_property to a son pursuant to a net cash lease and the son conducts a farming operation on the property the son's business use is attributed under the bill to the decedent for purposes of satisfying the qualified_use requirement sec_2032a on the other hand during any period when the decedent leases the real_property to a nonfamily member for use in a qualified_use pursuant to a lease under which the rental is not substantially dependent upon production the qualified_use requirement is not satisfied fn ref omitted with this amendment congress acknowledged that a decedent may become ill or disabled in the years immediately preceding death permitting a family_member to farm the property prior to a decedent's death facilitates an orderly transition of ownership h conf rept pincite 1981_2_cb_481 s rept supra c b pincite the committee reports to the amendment state however that the new provision did not change the present requirement that the qualified_heir owning the real_property after the decedent's death use it in the qualified_use throughout the recapture_period s rept supra c b pincite h rept supra c b pincite thus post-death qualified_use remained person- and activity-specific see shaw v commissioner tcmemo_1991_372 erta did make one change as to post-death qualified_use it enacted a 2-year grace period after decedent's death during which the qualified_heir may lease the property for cash erta sec_421 95_stat_306 this narrow exception not applicable here supports the general_rule that cash leasing is not an otherwise qualified_use in another addition to sec_2032a expanded the definition of post-death qualified_use enabling a surviving_spouse to rent the property to a family_member on a net cash_basis technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 this provision indicates yet again that a post-death net cash lease normally constitutes a cessation of qualified_use see williamson v commissioner supra pincite congress did not intend to alter the existing general_rule that the cash rental of special use property by any other type of qualified_heir would be treated as a recapture_event see h rept pincite cash rental of specially valued property is not a qualified_use and therefore is treated as a recapture_event case law too is replete with support for the proposition that post-death cash leasing in areas other than the narrow statutory exception involving the spouse of the decedent and a family_member constitutes a cessation of qualified_use 783_f2d_81 7th cir held that if farm property is leased such lease must provide an equity_interest for the qualified_heir in other words the return to the qualified_heir must substantially depend upon farm production while a sharecropping arrangement is permissible cash leasing the property to someone else constitutes use of the property by the qualified_heir in a passive rental_activity not use of the property as a farm for farming_purposes id pincite see williamson v commissioner supra pincite the omnipresent risk of nonpayment does not suffice to turn a cash lease into an at-risk proposition for purposes of sec_2032a in 93_tc_242 this court held that a cash lease between the qualified_heir who lived in california and had inherited a minnesota farm and his nephew in minnesota triggered a recapture_tax see also 101_tc_140 fisher v commissioner tcmemo_1993_139 shaw v commissioner supra moreover we have routinely found cash leases to nonfamily members to effect a cessation of qualified_use triggering the recapture_tax in addition to 84_tc_620 the court in hight v commissioner tcmemo_1990_ found an oral cash lease to be a cessation of qualified_use see also 103_tc_525 supplemented by tcmemo_1995_321 affd 100_f3d_788 10th cir holding that cash rental use of the property is not a trade_or_business and therefore does not constitute a qualified_use in the instant case the nicollet farm was used by unrelated parties pursuant to leases under which the payments did not hinge on farm production the cash leases did not provide an equity_interest for hohenstein the court recognizes the plight of petitioner that led to his cash lease of the remaining parcels of the nicollet farm just years before the expiration of the year post-death period hohenstein apparently relied on the advice of two local lawyers that such leases would not trigger a recapture_tax when a conceivable sharecropping arrangement would not have resulted in a cessation of qualified_use however neither the code nor the regulations envisage any de_minimis exception to the qualified_use requirement of sec_2032a and we see no basis for reading such an exception into that provision see martin v commissioner supra pincite iii a certificate of release of federal estate_tax lien is not a concession by respondent and does not preclude a subsequent assessment of additional estate_tax petitioner's argument that respondent's issuance of a certificate of release from estate_tax lien represents her acquiescence in the cash lease arrangements in question is unpersuasive the release was not a concession by the respondent that the leases would not effect a recapture_tax rather the release was issued only after the receipt of an amended form a and a check from petitioner for dollar_figure plus interest that purported to satisfy the additional estate_tax owed moreover although this amount appears to have been undercalculated as a result of the insertion of an incorrect fair_market_value on line of the amended form 706-a respondent is not precluded from collecting the proper sum despite having issued a certificate of release sec_301_6325-1 proced admin regs states in all cases the liability for the payment of the tax continues until satisfaction of the tax in full or until the expiration of the statutory period for collection iv petitioner's prayer for equitable relief must go unanswered hohenstein's final argument is a prayer for equitable relief regrettably for petitioner this court is not a court of equity and does not possess general equitable powers stovall v commissioner supra pincite citing 484_us_3 even a district_court with equitable powers cannot disregard statutory terms see ins v pangilinan 486_us_875 therefore we find all of petitioner's arguments unavailing and hold that the cash rental arrangement constituted a cessation of qualified_use under sec_2032a thereby triggering a recapture_tax see stovall v commissioner supra pincite to reflect the foregoing decision will be entered for respondent
